Citation Nr: 0112315	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits while 
incarcerated.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 determination by the VA 
Regional Office (RO) located in Waco, Texas, which suspended 
payment of the veteran's nonservice-connected disability 
pension benefits, effective December 11, 1999.

The Board notes that, in a June 2000 decision, the RO denied 
the veteran's request for a waiver of an overpayment of 
$2,746.34.  In a letter received in July 2000, the veteran 
filed a notice of disagreement with the RO's denial of this 
claim.  The RO has not yet provided the veteran a statement 
of the case as to this issue.


FINDING OF FACT

The veteran has been imprisoned at a State penal institution 
due to his conviction for the commission of a felony since 
October 12, 1999.


CONCLUSION OF LAW

The veteran is not entitled to payment of VA pension for the 
period beginning December 11, 1999.  38 U.S.C.A. § 1505 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.666 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria:  No VA pension shall be paid to an individual 
who has been imprisoned in a Federal, State, or local penal 
institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends.  38 U.S.C.A. 
§ 1505(a) (West 1991); 38 C.F.R. § 3.666 (2000); see also 
Lanham v. Brown, 4 Vet. App. 265 (1993).


Factual Background:  The veteran was awarded nonservice-
connected disability pension benefits effective as of 
February 1991.  The veteran was incarcerated and his pension 
benefits were suspended from 1992 until his release from 
imprisonment in 1997.

In a letter received in December 1999, the veteran notified 
the RO that he had been convicted of a crime on October 12, 
1999.  The veteran also reported that he had been sentenced 
to a correctional institution with the Texas Department of 
Corrections.

A Report of Contact reflects that the RO contacted the 
Records Department of the Texas Department of Corrections on 
February 4, 2000.  The Report of Contact includes notations 
which confirm that the veteran was convicted on October 12, 
1999, and that he continued to be incarcerated.

In a February 2000 letter, the RO advised the veteran that it 
had received information which suggested that he had been 
incarcerated since October 12, 1999, for the commission of a 
felony offense.  The RO then notified the veteran that it 
proposed to suspend his VA nonservice-connected disability 
pension benefits, effective December 11, 1999, because of his 
incarceration.

As reported earlier, in April 2000 the RO then suspended 
payment of the veteran's nonservice-connected disability 
pension benefits effective December 11, 1999.


Analysis.  The facts in this case are not in dispute.  The 
veteran has been imprisoned at a Texas Department of 
Corrections facility since October 12, 1999, as the result of 
his conviction of a crime.  VA law and regulations clearly 
provide that no VA pension shall be paid to an individual who 
has been imprisoned in a Federal or State penal institution 
as a result of conviction of a felony or misdemeanor for any 
part of the period beginning 61 days after such individual's 
imprisonment begins.  Thus, the veteran is not entitled to 
payment of pension benefits for the period beginning December 
11, 1999.  38 U.S.C.A. § 1505; 38 C.F.R. § 3.666.  Moreover, 
payment of such benefits is prohibited for as long as the 
veteran remains incarcerated.  See also VAOPGCPREC 59-91, 56 
Fed. Reg. 50151 (1991).  Therefore, the veteran's claim for 
entitlement to payment of VA nonservice-connected disability 
pension benefits while incarcerated must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, certain classes of cases 
generally do not fall under the new provisions and thus do 
not require readjudication due to the requirements added by 
the VCAA and any regulations promulgated pursuant thereto.  
These cases include those cases where there is no dispute 
over the facts, cases which are controlled solely by the law, 
such as Sabonis cases "where the law and not the evidence is 
dispositive."  See Smith (Claude) [sic] v. Gober, 14 Vet. 
App. 227 (2000) (Court determined that the VCAA did not 
affect the issue concerning whether a federal statute allows 
the payment of interest on past due benefits and need not be 
considered).


ORDER

Entitlement to payment of VA nonservice-connected disability 
pension benefits while incarcerated is denied.


REMAND

In July 2000, the veteran submitted a notice of disagreement 
in response to the RO's June 2000 denial of his request for a 
waiver of recovery of an overpayment of $2,746.34.  A 
statement of the case has not yet been issued on this issue, 
as required by law.  38 U.S.C.A. § 7105(d).  In cases where a 
notice of disagreement is filed with an adverse rating 
decision, the claimant is entitled to an informative 
statement of the case.  Failure to provide such a statement 
of the case is a procedural defect necessitating remand.  
38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).

Accordingly, this case is REMANDED for the following:

The RO must prepare and send the veteran 
and his representative a statement of the 
case regarding the issue of whether he is 
entitled to a waiver of recovery of an 
overpayment of $2,746.34.  The veteran 
must be advised of the time limit for the 
submission of a substantive appeal.  
Thereafter, if this issue is perfected by 
a timely-filed substantive appeal, it 
should be certified to the Board for 
appellate review.  38 U.S.C.A. § 7105.

Thereafter, this case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

